 1   NICHOLAS & TOMASEVIC, LLP             HIRALDO P.A.
                                           Manuel S. Hiraldo, Esq.
 2
     Craig M. Nicholas (SBN 178444)        (pro hac vice)
     Alex M. Tomasevic (SBN 245598)        401 E. Las Olas Boulevard
 3   225 Broadway, 19th Floor              Suite 1400
                                           Ft. Lauderdale, Florida 33301
 4
     San Diego, California 92101           mhiraldo@hiraldolaw.com
     Telephone: (619) 325-0492             (t) 954.400.4713
 5   Facsimile: (619) 325-0496
 6   Email: cnicholas@nicholaslaw.org
     Email: atomasevic@nicholaslaw.org
 7

 8
                      UNITED STATES DISTRICT COURT
 9
                    SOUTHERN DISTRICT OF CALIFORNIA
10
     NAZRIN MASSARO, on behalf of          CASE NO.: 3:20-cv-00510-AJB-MSB
11
     herself and all others similarly
12   situated,                             CLASS ACTION
13                 Plaintiff,              PLAINTIFF’S NOTICE OF
                                           SUPPLEMENTAL AUTHORITY
14   vs.                                   IN SUPPORT OF RESPONSE IN
                                           OPPOSITION TO DEFENDANT’S
15   BEYOND MEAT, INC., and                MOTION TO DISMISS
     PEOPLE FOR THE ETHICAL
16   TREATMENT OF ANIMALS, INC.,
17                 Defendants.
18

19

20

21

22

23

24

25

26

27

28

                           NOTICE OF SUPPLEMENTAL AUTHORITY
 1         Plaintiff Nazrin Massaro hereby gives notice of the following supplemental
 2
     authority in support of her Response in Opposition to Defendant’s Motion to Dismiss
 3

 4
     for Lack of Jurisdiction, [D.E. 71]: Toney v. Advantage Chrysler-Dodge-Jeep, Inc.,

 5   et al., Case No. 6:20-cv-00182-WWB-EJK (M.D. Fla. 2020) (“The Motions to
 6
     Dismiss both seek relief pursuant to Federal Rule of Civil Procedure 12, which
 7

 8   specifically provides that any motions for relief thereunder must be made before a

 9   responsive pleading is filed. Fed. R. Civ. P. 12(b), (f). However, Advantage filed an
10
     Answer and Affirmative Defenses (Doc. 44) long before either Motion to Dismiss
11

12   was filed. Therefore, even if this Court allowed parties to summarily join the motions

13   of other parties, which it does not, any attempt by Advantage to join in the Motions
14
     to Dismiss is improper.”). A copy of the order is attached as Exhibit A.
15

16         While Defendant here has not yet filed a responsive pleading, it previously

17   filed a Rule 12(b)(6) Motion to Dismiss, [D.E. 33], and the reasoning and holding of
18
     Toney are applicable. Specifically, a challenge to a purportedly unconstitutional
19

20   statute is properly brought as a Rule 12(b)(6) motion. See Woods v. Santander
21   Consumer USA Inc., No. 2:14-cv-02104-MHH, 2017 U.S. Dist. LEXIS 47256 (N.D.
22
     Ala. Mar. 30, 2017) (citing Smith v. Casino Ice Cream, LLC, 2008 U.S. Dist. LEXIS
23

24   81550, 2008 WL 4541013, at *1 (S.D. Fla. Oct. 9, 2008) (citing In re DeLorean
25   Motor Co., 991 F.2d 1236, 1240 (6th Cir. 1993) for the proposition that, to survive a
26
     12(b)(6) motion to dismiss, a complaint must “assert some viable legal theory”)
27

28   (internal quotation marks omitted)). Thus, although styled a Rule 12(b)(1) motion,

                                               2
                              NOTICE OF SUPPLEMENTAL AUTHORITY
 1   Defendant’s Motion to Dismiss for Lack of Jurisdiction is in fact a successive Rule
 2
     12(b)(6) motion prohibited under Rule 12(g)(2).
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              3
                             NOTICE OF SUPPLEMENTAL AUTHORITY
 1
     Dated: December 16, 2020
 2

 3                                          Respectfully submitted,
 4                                          HIRALDO P.A.
 5
                                       By: /s/ Manuel S. Hiraldo
 6                                         Manuel S. Hiraldo, Esq.
                                           (pro hac vice)
 7                                         401 E. Las Olas Boulevard
                                           Suite 1400
 8                                         Ft. Lauderdale, Florida 33301
                                           mhiraldo@hiraldolaw.com
 9                                         (t) 954.400.4713
10
                                            NICHOLAS & TOMASEVIC, LLP
11
                                            Craig M. Nicholas (SBN 178444)
12                                          Alex M. Tomasevic (SBN 245598)
                                            225 Broadway, 19th Floor
13
                                            San Diego, California 92101
14                                          Telephone: (619) 325-0492
                                            Facsimile: (619) 325-0496
15
                                            Email: cnicholas@nicholaslaw.org
16                                          Email: atomasevic@nicholaslaw.org
17
                                            Counsel for Plaintiff
18

19

20

21

22

23

24

25

26

27

28

                          NOTICE OF SUPPLEMENTAL AUTHORITY
